COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges AtLee, Friedman and Raphael
              Argued at Lexington, Virginia


              MELISSA DAWN CAMPBELL
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1255-21-3                                    JUDGE STUART A. RAPHAEL
                                                                                 AUGUST 30, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF AMHERST COUNTY
                                               Michael T. Garrett, Judge

                               (Craig P. Tiller, on briefs), for appellant. Appellant submitting on
                               briefs.

                               Lucille M. Wall, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Melissa Dawn Campbell was convicted in a bench trial of distributing a Schedule II

              controlled substance, methamphetamine, in violation of Code § 18.2-248. She challenges the

              sufficiency of the evidence, arguing that the confidential informant who testified for the

              prosecution was unreliable. Because the evidence sufficed for a reasonable trier of fact to find

              Campbell guilty beyond a reasonable doubt, we affirm her conviction.

                                                         BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Poole v.

              Commonwealth, 73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469,

              472 (2018)). In doing so, we discard any conflicting evidence and regard as true all credible



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
evidence favorable to the Commonwealth and all inferences that may reasonably be drawn from

that evidence. Gerald, 295 Va. at 473.

       A Virginia State Police task force focused on drug gangs in central Virginia recruited

Margo Slusher, a confidential informant, to participate in a controlled buy of methamphetamine

in Amherst County. Slusher got involved with the task force with the hope of leniency on

pending drug charges.

       On the day of her controlled buy, Slusher and the task-force officers met at a staging area

at one end of Route 210. Several task-force officers were involved, including Officers K.J.

Wilson, Ted Woody, Billy Crowe, and Austin Tosh.

       The officers began by checking that Slusher did not already possess any contraband.

Officer Wilson searched Slusher and her purse; Officer Woody searched her vehicle, a truck

belonging to Slusher’s father. They found no contraband. Officer Crowe then gave Slusher

$200 in cash to buy an “eight ball” of methamphetamine. They also equipped her with audio and

video surveillance equipment.1

       The target of the drug buy was Brandi Kerr. Using a phone number associated with Kerr,

Slusher communicated with Kerr and Campbell to arrange a meeting place for the transaction.

(Slusher could not recall if they communicated by text messages, phone calls, or both.) They

agreed to meet at a McDonald’s parking lot.

       To monitor Slusher’s communications, Officers Crowe and Wilson drove to an auto-parts

store a tenth of a mile from the McDonald’s. Officer Woody patrolled the vicinity in his cruiser,

stopping at various parking lots of nearby businesses. Officer Tosh parked at the McDonald’s.

       Slusher left the staging area and drove to the McDonald’s parking lot, arriving six

minutes later. Although the officers lost sight of her during that drive, Slusher testified that she


       1
           No audio or video recordings were introduced at trial.
                                                -2-
drove “straight” there, without stopping. After Campbell and Kerr took longer to arrive than

usual, Slusher contacted them. About twenty-five minutes later, a black truck, arrived and

parked behind Slusher’s vehicle. Campbell drove the black truck, and Kerr sat in the passenger

seat.

        Campbell exited her vehicle and walked to the driver-side door of Slusher’s truck. After

a brief interaction, Campbell returned to her truck and left the parking lot. Officer Tosh

observed those events, except for the moment when Campbell was at Slusher’s door. Slusher,

however, testified that Campbell approached the open window of her truck, dropped the drugs

into a cup holder, and took the money that Slusher had left there

        Slusher then drove directly back to the staging area. She was followed by Officer Tosh,

who confirmed that Slusher made no stops along the way. Slusher gave Officer Crowe a baggy

that held a clear crystalline substance. She also returned the surveillance equipment. Officer

Wilson searched Slusher and her purse while Officer Tosh searched the truck, confirming that

Slusher possessed no other contraband. Although the substance first tested negative in a field

test, a laboratory test confirmed that the substance was, in fact, methamphetamine.

        After denying Campbell’s motion to strike and renewed motion to strike, the trial court

found her guilty of distributing a Schedule II controlled substance. The court sentenced her to a

term of ten years’ incarceration, suspending nine years and five months, for an active term of

seven months. The court also imposed a two-year term of supervised probation and ordered that

Campbell pay restitution.

        Campbell challenges the sufficiency of the evidence to support her conviction.




                                               -3-
                                     STANDARD OF REVIEW

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original)

(quoting Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does

not ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Id. (alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204,

228 (2018)). “Rather, the relevant question is whether ‘any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’” Vasquez v.

Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va. 190, 193

(2009)). “If there is evidentiary support for the conviction, ‘the reviewing court is not permitted

to substitute its own judgment, even if its opinion might differ from the conclusions reached by

the finder of fact at the trial.’” McGowan, 72 Va. App. at 521 (quoting Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018)).

                                             ANALYSIS

       Campbell argues that Slusher’s testimony was tainted by her desire to cooperate with law

enforcement in exchange for leniency on a pending charge. She also claims that Slusher had the

opportunity to acquire the drugs when not under direct surveillance by members of the task

force, a possibility that she claims the Commonwealth failed to exclude.

       Witness credibility and the weight given to witness testimony “are matters solely for the

fact finder[,] who has the opportunity to see and hear that evidence as it is presented.” Hammer

v. Commonwealth, 74 Va. App. 225, ___ (2022) (quoting Gerald, 295 Va. at 486). “The power

to segregate a witness’s testimony into the believable, partly believable, or wholly unbelievable

is an exercise of decisional discretion intrinsic to the factfinding task and essential to its proper

                                                 -4-
performance.” James v. Commonwealth, 53 Va. App. 671, 679 n.2 (2009) (quoting Harper v.

Commonwealth, 49 Va. App. 517, 523 (2007)). So we defer to “the trial court’s determination of

the credibility of witness testimony unless, ‘as a matter of law, the testimony is inherently

incredible.’” Hammer, 74 Va. App. at ___ (quoting Lambert v. Commonwealth, 70 Va. App.

740, 759 (2019)). To be inherently incredible, testimony must be “so manifestly false that

reasonable [people] ought not to believe it” or “shown to be false by objects or things as to the

existence and meaning of which reasonable [people] should not differ.” Id. at ___ (quoting

Gerald, 295 Va. at 487).

       We are not persuaded by Campbell’s argument that Slusher’s testimony was inherently

incredible because she was motivated to give the task-force officers the “right answers” so that

she would receive leniency on pending drug charges. The trial court considered Slusher’s

criminal record and her cooperation with law enforcement. Yates v. Commonwealth, 4 Va. App.

140, 144 (1987) (affirming a conviction based on testimony of an accomplice where the court

was aware of the plea agreement and felony record). The court acknowledged that Slusher’s

testimony at times was “equivocal,” but it found that her testimony was corroborated by Officer

Tosh’s. We cannot find from this record that Slusher’s testimony was “so manifestly false that

reasonable [people] ought not to believe it” or “shown to be false by objects or things as to the

existence and meaning of which reasonable [people] should not differ.” Hammer, 74 Va. App. at

___.

       The evidence also sufficed to exclude Campbell’s hypothesis that Slusher got the

methamphetamine somewhere else. “[T]he Commonwealth need only exclude reasonable

hypotheses of innocence that flow from the evidence, not those that spring from the imagination

of the defendant.” Ragland v. Commonwealth, 67 Va. App. 519, 531 (2017) (quoting Case v.

Commonwealth, 63 Va. App. 14, 23 (2014)). A trial court’s determination that an alternative

                                                -5-
hypothesis of innocence is unreasonable represents a finding of fact that “is binding on appeal

unless plainly wrong.” Id. (quoting Wood v. Commonwealth, 57 Va. App. 286, 306 (2010)).

       Here, the officers searched Slusher at the outset to confirm that she had no drugs. They

lost sight of her during the six minutes in which she drove to the McDonald’s, but Slusher

testified that she drove straight there, without stopping. And although Officer Tosh’s view of

Slusher in the McDonald’s parking lot was briefly obstructed when Campbell delivered the drugs

through the window of Slusher’s truck, Slusher testified to the details of what happened. Officer

Tosh then followed her back to the staging area where she presented the drugs she had bought

from Campbell.

       The trial court found Slusher’s testimony credible and corroborated by Officer Tosh’s

testimony. The court concluded that “the evidence doesn’t support” the speculation that Slusher

“stopped somewhere else.” Accord Bennett v. Commonwealth, 69 Va. App. 475, 494-95 (2018)

(affirming drug-distribution conviction despite that the confidential informant did not testify

because “investigators searched the informant before and after the transaction, monitored his

movements throughout the relevant period of time, and kept him in view except for the period

during which he met the appellant”). Campbell has failed to show that the trial court’s rejection

of her alternative hypothesis of innocence was “plainly wrong.” Wood, 57 Va. App. at 306.

                                          CONCLUSION

       We find no merit in Campbell’s challenge to the sufficiency of the evidence.

                                                                                          Affirmed.




                                                -6-